EXHIBIT 10.1

PAPER WAREHOUSE, INC.

1997 STOCK OPTION AND COMPENSATION PLAN
(AS AMENDED AND RESTATED AS OF JUNE 12, 2001)

 

1. Purpose.  The purpose of the 1997 Stock Option and Compensation Plan, as
amended and restated as of June 12, 2001 (the “Plan”) of Paper Warehouse, Inc.
(the “Company”) is to increase shareholder value and to advance the interests of
the Company by furnishing a variety of economic incentives (“Incentives”)
designed to attract, retain and motivate employees.  Incentives may consist of
opportunities to purchase or receive shares of Common Stock, $.03 par value, of
the Company (“Common Stock”), monetary payments or both on terms determined
under this Plan.  The Plan shall constitute an amendment and restatement of the
Company’s existing 1997 Stock Option and Compensation Plan, as amended and
restated as of June 11, 1999 (the “1999 Restatement”) and the Company’s 1997
Stock Option and Compensation Plan (the “Original 1997 Plan”, with the 1999
Restatement and the Original 1997 Plan collectively referred to as the “Former
Plans”) and as such shall supersede and replace the Former Plans.  The Former
Plans shall be deemed outstanding, however, only to the extent necessary to
determine the terms and conditions of any such offers to purchase the Company’s
Common Stock or other rights previously granted under the Former Plans.        
2. Administration.  The Plan shall be administered by the compensation committee
(the “Committee”) of the Board of Directors of the Company.  The Committee shall
consist of not less than two directors of the Company and shall be appointed
from time to time by the Board of Directors of the Company.  Each member of the
Committee shall be a non-employee director within the meaning of Rule 16b-3 of
the Securities Exchange Act of 1934 (“Non-Employee Directors”), and the
regulations promulgated thereunder (the “1934 Act”).  The Board of Directors of
the Company may from time to time appoint members of the Committee in
substitution for, or in addition to, members previously appointed, and may fill
vacancies, however caused, in the Committee.  The Committee shall select one of
its members as its chairman and shall hold its meetings at such times and places
as it shall deem advisable.  A majority of the Committee’s members shall
constitute a quorum.  All action of the Committee shall be taken by the majority
of its members.  Any action may be taken by a written instrument signed by
majority of the members and actions so taken shall be fully effective as if it
had been made by a majority vote at a meeting duly called and held.  The
Committee may appoint a secretary, shall keep minutes of its meetings and shall
make such rules and regulations for the conduct of its business as it shall deem
advisable.  The Committee shall have complete authority to award Incentives
under the Plan, to interpret the Plan, and to make any other determination which
it believes necessary and advisable for the proper administration of the Plan. 
The Committee’s decisions and matters relating to the Plan shall be final and
conclusive on the Company and its participants.     3. Eligible Employees. 
Participants (including, officers, non-employee directors, consultants and
independent contractors) shall become eligible to receive Incentives under the
Plan when designated by the Committee.  Employees may be designated individually
or by groups or categories (for example, by pay grade) as the Committee deems
appropriate.  Participation by officers of the Company and any performance
objectives relating to such officers must be approved by the Committee. 
Participation by others and any performance objectives relating to others may be
approved by groups or categories (for example, by pay grade) and authority to
designate participants who are not officers and to set or modify such targets
may be delegated.         4. Types of Incentives.  Incentives under the Plan may
be granted in any one or a combination of the following forms:  (a) incentive
stock options and non-statutory stock options (section 6); (b) stock
appreciation rights (“SARs”) (section 7); (c) stock awards (section 8); (d)
restricted stock (section 8); (e) performance shares (section 9); and (f) cash
awards (section 10).         5. Shares Subject to the Plan.           5.1.
Number of Shares.  Subject to adjustment as provided in Section 11.6, the number
of shares of Common Stock which may be issued under the Plan shall not exceed
666,667 shares of Common Stock.           5.2. Cancellation.  To the extent that
cash in lieu of shares of Common Stock is delivered upon the exercise of a SAR
pursuant to Section 7.4, the Company shall be deemed, for purposes of applying
the limitation on the number of shares, to have issued the greater of the number
of shares of Common Stock which it was entitled to issue upon such exercise or
on the exercise of any related option.  In the event that a stock option or SAR
granted hereunder expires or is terminated or canceled unexercised as to any
shares of Common Stock, such shares may again be issued under the Plan either
pursuant to stock options, SARs or otherwise.  In the event that shares of
Common Stock are issued as restricted stock or pursuant to a stock award and
thereafter are forfeited or reacquired by the Company pursuant to rights
reserved upon issuance thereof, such forfeited and reacquired shares may again
be issued under the Plan, either as restricted stock, pursuant to stock awards
or otherwise.  The Committee may also determine to cancel, and agree to the
cancellation of, stock options in order to make a participant eligible for the
grant of a stock option at a lower price than the option to be canceled.        
  5.3. Type of Common Stock.  Common Stock issued under the Plan in connection
with stock options, SARs, performance shares, restricted stock or stock awards,
may be authorized and unissued shares.         6. Stock Options.  A stock option
is a right to purchase shares of Common Stock from the Company.  Each stock
option granted by the Committee under this Plan shall be subject to the
following terms and conditions:           6.1. Price.  The option price per
share shall be determined by the Committee, subject to adjustment under Section
11.6.           6.2. Number.  The number of shares of Common Stock subject to
the option shall be determined by the Committee, subject to adjustment as
provided in Section 11.6.  The number of shares of Common Stock subject to a
stock option shall be reduced in the same proportion that the holder thereof
exercises a SAR if any SAR is granted in conjunction with or related to the
stock option.           6.3. Duration and Time for Exercise.  Subject to earlier
termination as provided in Section 11.4, the term of each stock option shall be
determined by the Committee but shall not exceed ten years and one day from the
date of grant.  Each stock option shall become exercisable at such time or times
during its term as shall be determined by the Committee at the time of grant. 
No stock option may be exercised during the first twelve months of its term. 
Except as provided by the preceding sentence, the Committee may accelerate the
exercisability of any stock option.  Subject to the foregoing and with the
approval of the Committee, all or any part of the shares of Common Stock with
respect to which the right to purchase has accrued may be purchased by the
Company at the time of such accrual or at any time or times thereafter during
the term of the option.           6.4. Manner of Exercise.  A stock option may
be exercised, in whole or in part, by giving written notice to the Company,
specifying the number of shares of Common Stock to be purchased and accompanied
by the full purchase price for such shares.  The option price shall be payable
in United States dollars upon exercise of the option and may be paid by cash;
uncertified or certified check; bank draft; by delivery of shares of Common
Stock in payment of all or any part of the option price, which shares shall be
valued for this purpose at the Fair Market Value on the date such option is
exercised; by instructing the Company to withhold from the shares of Common
Stock issuable upon exercise of the stock option shares of Common Stock in
payment of all or any part of the option price, which shares shall be valued for
this purpose at the Fair Market Value or in such other manner as may be
authorized from time to time by the Committee.  Prior to the issuance of shares
of Common Stock upon the exercise of a stock option, a participant shall have no
rights as a shareholder.           6.5. Incentive Stock Options. 
Notwithstanding anything in the Plan to the contrary, the following additional
provisions shall apply to the grant of stock options which are intended to
qualify as Incentive Stock Options (as such term is defined in Section 422A of
the Internal Revenue Code of 1986, as amended):             (a) The aggregate
Fair Market Value (determined as of the time the option is granted) of the
shares of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any participant during any calendar year
(under all of the Company’s plans) shall not exceed $100,000.             (b)
Any Incentive Stock Option certificate authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain all provisions required in order to
qualify the options as Incentive Stock Options.             (c) All Incentive
Stock Options must be granted within ten years from the earlier of the date on
which this Plan was adopted by the Board of Directors or the date this Plan was
approved by the shareholders.             (d) Unless sooner exercised, all
Incentive Stock Options shall expire no later than 10 years after the date of
grant.             (e) The option price for Incentive Stock Options shall be not
less than the Fair Market Value of the Common Stock subject to the option on the
date of grant.             (f) No Incentive Stock Options shall be granted to
any participant who, at the time such option is granted, would own (within the
meaning of Section 422A of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the employer corporation, or of
its parent or subsidiary corporation, unless such Incentive Stock Option is
granted with a per share price to be paid by the participant upon exercise of
such option of not less than 110% of the Fair Market Value of one share of
Common Stock on the date of grant and such option is not exercisable after five
years from its date of grant.         7. Stock Appreciation Rights.  A SAR is a
right to receive, without payment to the Company, a number of shares of Common
Stock, cash or any combination thereof, the amount of which is determined
pursuant to the formula set forth in Section 7.4.  A SAR may be granted (a) with
respect to any stock option granted under this Plan, either concurrently with
the grant of such stock option or at such later time as determined by the
Committee (as to all or any portion of the shares of Common Stock subject to the
stock option), or (b) alone, without reference to any related stock option. 
Each SAR granted by the Committee under this Plan shall be subject to the
following terms and conditions:           7.1. Number.  Each SAR granted to any
participant shall relate to such number of shares of Common Stock as shall be
determined by the Committee, subject to adjustment as provided in Section 11.6. 
In the case of a SAR granted with respect to a stock option, the number of
shares of Common Stock to which the SAR pertains shall be reduced in the same
proportion that the holder of the option exercises the related stock option.    
      7.2. Duration.  Subject to earlier termination as provided in Section
11.4, the term of each SAR shall be determined by the Committee but shall not
exceed ten years and one day from the date of grant.  Unless otherwise provided
by the Committee, each SAR shall become exercisable at such time or times, to
such extent and upon such conditions as the stock option, if any, to which it
relates is exercisable.  No SAR may be exercised during the first twelve months
of its term.  Except as provided in the preceding sentence, the Committee may in
its discretion accelerate the exercisability of any SAR.           7.3.
Exercise.  A SAR may be exercised, in whole or in part, by giving written notice
to the Company, specifying the number of SARs which the holder wishes to
exercise.  Upon receipt of such written notice, the Company shall, within 90
days thereafter, deliver to the exercising holder certificates for the shares of
Common Stock or cash or both, as determined by the Committee, to which the
holder is entitled pursuant to Section 7.4.           7.4. Payment.  Subject to
the right of the Committee to deliver cash in lieu of shares of Common Stock
(which, as it pertains to officers and directors of the Company, shall comply
with all requirements of the 1934 Act), the number of shares of Common Stock
which shall be issuable upon the exercise of a SAR shall be determined by
dividing:             (a) the number of shares of Common Stock as to which the
SAR is exercised multiplied by the amount of the appreciation in such shares
(for this purpose, the “appreciation” shall be the amount by which the Fair
Market Value of the shares of Common Stock subject to the SAR on the exercise
date exceeds (1) in the case of a SAR related to a stock option, the purchase
price of the shares of Common Stock under the stock option or (2) in the case of
a SAR granted alone, without reference to a related stock option, an amount
which shall be determined by the Committee at the time of grant, subject to
adjustment under Section 11.6); by             (b) the Fair Market Value of a
share of Common Stock on the exercise date.           In lieu of issuing shares
of Common Stock upon the exercise of a SAR, the Committee may elect to pay the
holder of the SAR cash equal to the Fair Market Value on the exercise date of
any or all of the shares which would otherwise be issuable.  No fractional
shares of Common Stock shall be issued upon the exercise of a SAR; instead, the
holder of the SAR shall be entitled to receive a cash adjustment equal to the
same fraction of the Fair Market Value of a share of Common Stock on the
exercise date or to purchase the portion necessary to make a whole share at its
Fair Market Value on the date of exercise.         8. Stock Awards and
Restricted Stock.  A stock award consists of the transfer by the Company to a
participant of shares of Common Stock, without other payment therefor, as
additional compensation for services to the Company.  A share of restricted
stock consists of shares of Common Stock which are sold or transferred by the
Company to a participant at a price determined by the Committee (which price
shall be at least equal to the minimum price required by applicable law for the
issuance of a share of Common Stock) and subject to restrictions on their sale
or other transfer by the participant.  The transfer of Common Stock pursuant to
stock awards and the transfer and sale of restricted stock shall be subject to
the following terms and conditions:           8.1. Number of Shares.  The number
of shares to be transferred or sold by the Company to a participant pursuant to
a stock award or as restricted stock shall be determined by the Committee.      
    8.2. Sale Price.  The Committee shall determine the price, if any, at which
shares of restricted stock shall be sold to a participant, which may vary from
time to time and among participants and which may be below the Fair Market Value
of such shares of Common Stock at the date of sale.           8.3.
Restrictions.  All shares of restricted stock transferred or sold hereunder
shall be subject to such restrictions as the Committee may determine, including,
without limitation, any or all of the following:             (a) a prohibition
against the sale, transfer, pledge or other encumbrance of the shares of
restricted stock, such prohibition to lapse at such time or times as the
Committee shall determine (whether in annual or more frequent installments, at
the time of the death, disability or retirement of the holder of such shares, or
otherwise);             (b) a requirement that the holder of shares of
restricted stock forfeit, or (in the case of shares sold to a participant)
resell back to the Company at his cost, all or a part of such shares in the
event of termination of his employment during any period in which such shares
are subject to restrictions;             (c) such other conditions or
restrictions as the Committee may deem advisable.                           8.4.
Escrow.  In order to enforce the restrictions imposed by the Committee pursuant
to Section 8.3, the participant receiving restricted stock shall enter into an
agreement with the Company setting forth the conditions of the grant.  Shares of
restricted stock shall be registered in the name of the participant and
deposited, together with a stock power endorsed in blank, with the Company. 
Each such certificate shall bear a legend in substantially the following form:  
        The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 1997 Stock Option and Compensation Plan of Paper
Warehouse, Inc., as amended and restated as of June 12, 2001 (the “Company”),
and an agreement entered into between the registered owner and the Company.  A
copy of the Plan and the agreement is on file in the office of the secretary of
the Company.             8.5. End of Restrictions.  Subject to Section 11.5, at
the end of any time period during which the shares of restricted stock are
subject to forfeiture and restrictions on transfer, such shares will be
delivered free of all restrictions to the participant or to the participant’s
legal representative, beneficiary or heir.           8.6. Shareholder.  Subject
to the terms and conditions of the Plan, each participant receiving restricted
stock shall have all the rights of a shareholder with respect to shares of stock
during any period in which such shares are subject to forfeiture and
restrictions on transfer, including without limitation, the right to vote such
shares.  Dividends paid in cash or property other than Common Stock with respect
to shares of restricted stock shall be paid to the participant currently.      
  9. Performance Shares.  A performance share consists of an award which shall
be paid in shares of Common Stock, as described below.  The grant of performance
share shall be subject to such terms and conditions as the Committee deems
appropriate, including the following:           9.1. Performance Objectives. 
Each performance share will be subject to performance objectives for the Company
or one of its operating units to be achieved by the end of a specified period. 
The number of performance shares granted shall be determined by the Committee
and may be subject to such terms and conditions as the Committee shall
determine.  If the performance objectives are achieved, each participant will be
paid in shares of Common Stock or cash.  If such objectives are not met, each
grant of performance shares may provide for lesser payments in accordance with
formulas established in the award.           9.2. Not Shareholder.  The grant of
performance shares to a participant shall not create any rights in such
participant as a shareholder of the Company, until the payment of shares of
Common Stock with respect to an award.           9.3. No Adjustments.  No
adjustment shall be made in performance shares granted on account of cash
dividends which may be paid or other rights which may be issued to the holders
of Common Stock prior to the end of any period for which performance objectives
were established.           9.4. Expiration of Performance Share.  If any
participant’s employment with the Company is terminated for any reason other
than normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee.  In the event of termination of employment by reason of death,
disability, or normal retirement, the Committee, in its own discretion, may
determine what portions, if any, of the performance shares should be paid to the
participant.         10. Cash Awards.  A cash award consists of a monetary
payment made by the Company to a participant as additional compensation for his
services to the Company.  Payment of a cash award will normally depend on
achievement of performance objectives by the Company or by individuals.  The
amount of any monetary payment constituting a cash award shall be determined by
the Committee in its sole discretion.  Cash awards may be subject to other terms
and conditions, which may vary from time to time and among participants, as the
Committee determines to be appropriate.     11. General.           11.1.
Effective Date.  Each of the Former Plans and the Plan became effective upon
their approval by the affirmative vote of the holders of a majority of the
voting power of the shares of the Company’s Common Stock present and entitled to
vote at a meeting of its shareholders.  Unless approved within one year after
the date the Former Plans and the Plan, as applicable, were adopted by the board
of directors, the Former Plans or the Plan, as applicable, shall not be
effective for any purpose.  The effective date of the Original 1997 Plan shall
also be the effective date of this Plan.           11.2. Duration.  The Plan
shall remain in effect until all Incentives granted under the Plan have either
been satisfied by the issuance of shares of Common Stock or the payment of cash
or been terminated under the terms of the Plan and all restrictions imposed on
shares of Common Stock in connection with their issuance under the Plan have
lapsed.  No Incentives may be granted under the Plan after the tenth anniversary
of the date the Plan is approved by the shareholders of the Company.          
11.3. Non-Transferability of Incentives.  No stock option, unless otherwise
permitted by the Committee in the stock option agreement of the holder, SAR,
restricted stock or performance award may be transferred, pledged or assigned by
the holder thereof (except, in the event of the holder’s death, by will or the
laws of descent and distribution to the limited extent provided in the Plan or
in the Incentive) and the Company shall not be required to recognize any
attempted assignment of such rights by any participant.  During a participant’s
lifetime, an Incentive may be exercised only by him or by his guardian or legal
representative.           11.4. Effect of Termination of Employment or Death. 
In the event that a participant ceases to be an employee of the Company for any
reason, including death, any Incentives may be exercised or shall expire at such
times as may be determined by the Committee.           11.5. Additional
Condition.  Notwithstanding anything in this Plan to the contrary:  (a) the
Company may, if it shall determine it necessary or desirable for any reason, at
the time of award of any Incentive or the issuance of any shares of Common Stock
pursuant to any Incentive, require the recipient of the Incentive, as a
condition to the receipt thereof or to the receipt of shares of Common Stock
issued pursuant thereto, to deliver to the Company a written representation of
present intention to acquire the Incentive or the shares of Common Stock issued
pursuant thereto for his own account for investment and not for distribution;
and (b) if at any time the Company further determines, in its sole discretion,
that the listing, registration or qualification (or any updating of any such
document) of any Incentive or the shares of Common Stock issuable pursuant
thereto is necessary on any securities exchange or under any federal or state
securities or blue sky law, or that the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with the award of any Incentive, the issuance of shares of Common Stock pursuant
thereto, or the removal of any restrictions imposed on such shares, such
Incentive shall not be awarded or such shares of Common Stock shall not be
issued or such restrictions shall not be removed, as the case may be, in whole
or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.           11.6. Adjustment.  In the event of any
merger, consolidation or reorganization of the Company with any other
corporation or corporations, there shall be substituted for each of the shares
of Common Stock then subject to the Plan, including shares subject to
restrictions, options, or achievement of performance share objectives, the
number and kind of shares of stock or other securities to which the holders of
the shares of Common Stock will be entitled pursuant to the transaction.  In the
event of any recapitalization, stock dividend, stock split, combination of
shares or other change in the Common Stock, the number of shares of Common Stock
then subject to the Plan, including shares subject to restrictions, options or
achievements of performance shares, shall be adjusted in proportion to the
change in outstanding shares of Common Stock.  In the event of any such
adjustments, the purchase price of any option, the performance objectives of any
Incentive, and the shares of Common Stock issuable pursuant to any Incentive
shall be adjusted as and to the extent appropriate, in the discretion of the
Committee, to provide participants with the same relative rights before and
after such adjustment.           11.7. Incentive Plans and Agreements.  Except
in the case of stock awards or cash awards, the terms of each Incentive shall be
stated in a plan or agreement approved by the Committee.  The Committee may also
determine to enter into agreements with holders of options to reclassify or
convert certain outstanding options, within the terms of the Plan, as Incentive
Stock Options or as non-statutory stock options and in order to eliminate SARs
with respect to all or part of such options and any other previously issued
options.           11.8. Withholding.             (a) The Company shall have the
right to withhold from any payments made under the Plan or to collect as a
condition of payment, any taxes required by law to be withheld.  At any time
when a participant is required to pay to the Company an amount required to be
withheld under applicable income tax laws in connection with a distribution of
Common Stock or upon exercise of an option or SAR, the participant may satisfy
this obligation in whole or in part by electing (the “Election”) to have the
Company withhold from the distribution shares of Common Stock having a value up
to the amount required to be withheld.  The value of the shares to be withheld
shall be based on the Fair Market Value of the Common Stock on the date that the
amount of tax to be withheld shall be determined (“Tax Date”).             (b)
Each Election must be made prior to the Tax Date.  The Committee may disapprove
of any Election, may suspend or terminate the right to make Elections, or may
provide with respect to any Incentive that the right to make Elections shall not
apply to such Incentive.  An Election is irrevocable.             (c) If a
participant is an officer or director of the Company within the meaning of
Section 16 of the 1934 Act, then an Election is subject to the following
additional restrictions:               (1) No Election shall be effective for a
Tax Date which occurs within six months of the grant of the award, except that
this limitation shall not apply in the event death or disability of the
participant occurs prior to the expiration of the six-month period.            
    (2) The Election must be made either six months prior to the Tax Date or
must be made during a period beginning on the third business day following the
date of release for publication of the Company’s quarterly or annual summary
statements of sales and earnings and ending on the twelfth business day
following such date.             11.9. No Continued Employment or Right to
Corporate Assets.  No participant under the Plan shall have any right, because
of his or her participation, to continue in the employ of the Company for any
period of time or to any right to continue his or her present or any other rate
of compensation.  Nothing contained in the Plan shall be construed as giving an
employee, the employee’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.             11.10. Deferral Permitted.  Payment of cash or distribution
of any shares of Common Stock to which a participant is entitled under any
Incentive shall be made as provided in the Incentive.  Payment may be deferred
at the option of the participant if provided in the Incentive.            
11.11. Amendment of the Plan.  The Board may suspend or terminate the Plan or
any portion thereof at any time, and may amend the Plan from time to time in
such respects as the Board may deem advisable in order that Incentives under the
Plan will conform to any change in applicable laws or regulations or in any
other respect the Board may deem to be in the best interests of the Company;
provided, however, that no amendments to the Plan will be effective without
approval of the shareholders of the Company if shareholder approval of the
amendment is then required pursuant to Section 422 of the Code or the rules of
any stock exchange or NASDAQ or similar regulatory body.  No termination,
suspension or amendment of the Plan may adversely affect any outstanding
Incentive without the consent of the affected participant; provided, however,
that this sentence will not impair the right of the Committee to take whatever
action it deems appropriate under Sections 2, 11.6 and 11.12 of the Plan.      
      11.12. Immediate Acceleration of Incentives.  Notwithstanding any
provision in this Plan or in any Incentive to the contrary, (a) the restrictions
on all shares of restricted stock award shall lapse immediately, (b) all
outstanding options and SARs will become exercisable immediately, and (c) all
performance shares shall be deemed to be met and payment made immediately, if
subsequent to the date that the Plan is approved by the Board of Directors of
the Company, any of the following events occur unless otherwise determined by
the Board of Directors and a majority of the Continuing Directors (as defined
below):               (1) any person or group of persons becomes the beneficial
owner of 30% or more of any equity security of the Company entitled to vote for
the election of directors;               (2) a majority of the members of the
Board of Directors of the Company is replaced within the period of less than two
years by directors not nominated and approved by the Board of Directors; or    
        (3) the shareholders of the Company approve an agreement to merge or
consolidate with or into another corporation or an agreement to sell or
otherwise dispose of all or substantially all of the Company’s assets (including
a plan of liquidation).               For purposes of this Section 11.12,
beneficial ownership by a person or group of persons shall be determined in
accordance with Regulation 13D (or any similar successor regulation) promulgated
by the Securities and Exchange Commission pursuant to the 1934 Act.  Beneficial
ownership of more than 30% of an equity security may be established by any
reasonable method, but shall be presumed conclusively as to any person who files
a Schedule 13D report with the Securities and Exchange Commission reporting such
ownership.  If the restrictions and forfeitability periods are eliminated by
reason of provision (1), the limitations of this Plan shall not become
applicable again should the person cease to own 30% or more of any equity
security of the Company.               For purposes of this Section 11.12,
“Continuing Directors” are directors (a) who were in office prior to the time
any of provisions (1), (2) or (3) occurred or any person publicly announced an
intention to acquire 20% or more of any equity security of the Company, (b)
directors in office for a period of more than two years, and (c) directors
nominated and approved by the Continuing Directors.             11.13.
Definition of Fair Market Value.  For purposes of this Plan, the “Fair Market
Value” of a share of Common Stock at a specified date shall, unless otherwise
expressly provided in this Plan, be the amount which the Committee determines in
good faith to be 100% of the fair market value of such a share as of the date in
question; provided, however, that notwithstanding the foregoing, if such shares
are listed on a U.S. securities exchange or are quoted on the NASDAQ National
market System (“NASDAQ”), then Fair Market Value shall be determined by
reference to the last sale price of a share of Common Stock on such U.S.
securities exchange or NASDAQ on the applicable date.  If such U.S. securities
exchange or NASDAQ is closed for trading on such date, or if the Common Stock
does not trade on such date, then the last sale price used shall be the one on
the date the Common Stock last traded on such U.S. securities exchange or
NASDAQ.

 